--------------------------------------------------------------------------------

Exhibit 10.2
 
[exhibit99_11.jpg]
 
 
2004 LONG-TERM INCENTIVE COMPENSATION PLAN
 
(As approved by shareholders on October 26, 2010)
 
 
ARTICLE 1—GENERAL PROVISIONS
 
1.1         Establishment of Plan. Cree, Inc., a North Carolina corporation (the
“Company”), hereby establishes an incentive compensation plan to be known as the
“Cree, Inc. 2004 Long-Term Incentive Compensation Plan” (the “Plan”), as set
forth in this document.
 
1.2         Purpose of Plan. The objectives of the Plan are to (i) attract and
retain employees for the Company and its affiliates and directors of the Company
by providing competitive compensation opportunities; (ii) provide incentives to
those individuals who contribute significantly to the long-term performance and
growth of the Company and its affiliates; and (iii) align the long-term
financial interests of employees and directors with those of the Company’s
shareholders.
 
1.3         Types of Awards. Awards under the Plan may be made to Eligible
Participants who are employees in the form of (i) Incentive Stock Options, (ii)
Nonqualified Stock Options, (iii) Stock Appreciation Rights, (iv) Restricted
Stock, (v) Stock Units, (vi) Performance Units, or any combination of these.
Awards under the Plan may be made to Eligible Participants who are Outside
Directors in the form of (i) Nonqualified Stock Options, (ii) Stock Appreciation
Rights, (iii) Restricted Stock, (iv) Stock Units, or any combination of these,
subject to and in accordance with Section 4.2 and Article 10.
 
1.4         Effective Date. The Plan became effective upon approval of the Plan
by the Company’s shareholders on November 4, 2004, and the date of such approval
is referred to herein as the “Effective Date.”
 
1.5         Predecessor Plan. Upon approval of the Plan by the shareholders of
the Company, no further grants may be made under the Cree, Inc. Amended and
Restated Equity Compensation Plan (the “Predecessor Plan”).
 
ARTICLE 2—DEFINITIONS
 
Except where the context otherwise indicates, the following definitions apply:
 
2.1         “Award Agreement” means the written agreement, whether in printed or
electronic form, between the Company and a Participant, evidencing an Award
granted to the Participant under the Plan. The Award Agreement may be in the
form of a master agreement between an Eligible Participant and the Company with
respect to all or any types of Awards supplemented, with respect to a particular
Award, by a notice of award issued by the Company.
 
2.2         “Award” means an award granted to a Participant under the Plan that
is an Option, Stock Appreciation Right, Restricted Stock, Stock Unit,
Performance Unit or combination of these.
 
2.3         “Board” means the Board of Directors of the Company.
 
2.4         “Cause” means, unless provided otherwise in the Award Agreement or
the Plan: (i) “Cause” as defined in an Individual Agreement to which a
Participant is a party that is then in effect, or (ii) if there is no such
Individual Agreement or if it does not define Cause, termination of the
Participant’s employment by the Company or any other Employer because of any
conduct amounting to fraud, dishonesty, willful misconduct, negligence,
significant activities materially harmful to the reputation of the Company or an
Employer, insubordination or conviction of a felony or a crime involving moral
turpitude, all as determined by the Committee in good faith, including but not
limited to (as determined by the Committee in good faith), (A) Participant’s
breach of any agreement between Participant and an Employer, (B) Participant’s
intentional or negligent failure to perform a
 
 
 
 

--------------------------------------------------------------------------------

 
 
reasonably requested directive or assignment or to perform his duties to the
Employer substantially in accordance with the Employer’s operating and personnel
policies and procedures generally applicable to all of its employees, or (C)
Participant’s misappropriation or attempted misappropriation of any of the
Employer’s funds or property.
 
2.5         “Change in Control” means, unless provided otherwise in the Award
Agreement, “Change in Control” or “Change of Control”, as applicable, as defined
in an Individual Agreement to which a Participant is a party that is then in
effect.  If a Participant does not have an Individual Agreement, or if it does
not define Change in Control, no Termination of Employment for that Participant
shall be considered to be in connection with a Change in Control.
 
2.6         “Code” means the Internal Revenue Code of 1986, as now in effect or
as hereafter amended. All citations to sections of the Code are to such sections
as they may from time to time be amended or renumbered.
 
2.7         “Committee” means a committee appointed by the Board to administer
this Plan (or any specific provisions hereunder) pursuant to Article 3.
 
2.8         “Company” means Cree, Inc., a North Carolina corporation, and its
successors and assigns.
 
2.9         “Disability” means, with respect to any Incentive Stock Option,
disability as determined under Section 22(e)(3) of the Code, and with respect to
any other Award, unless provided otherwise in the Award Agreement, (i) with
respect to a Participant who is eligible to participate in the Employer’s
program of long-term disability insurance, if any, a condition with respect to
which the Participant is entitled to commence benefits under such program of
long-term disability insurance and which results in Termination of Employment of
the Participant, and (ii) with respect to any Participant (including a
Participant who is eligible to participate in the Employer’s program of
long-term disability insurance, if any), a disability as determined under
procedures established by the Committee or in any Award.
 
2.10         “Effective Date” shall have the meaning ascribed to such term in
Section 1.4 hereof.
 
2.11         “Eligible Participant” means any employee of the Employer and any
Outside Director, subject to such limitations as may be provided by the Code,
the Exchange Act or the Committee, as shall be determined by the Committee.
 
2.12         “Employer” means the Company and any corporation or entity in which
the Company owns or controls, directly or indirectly, fifty percent (50%) or
more of the voting power or economic interests of such corporation or entity.
 
2.13         “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended. All citations to sections of the Exchange Act or
rules thereunder are to such sections or rules as they may from time to time be
amended or renumbered.
 
2.14         “Fair Market Value” means the fair market value of a Share, as
determined in good faith by the Committee; provided, however, that unless
otherwise directed by the Committee:
 
(a) if the Shares are listed for trading on a national securities exchange, Fair
Market Value on any date shall be the last sale price reported for the Shares on
such exchange on such date or, if no sale was reported on such date, on the last
date preceding such date on which a sale was reported;
 
(b) if the Shares are listed for trading on The Nasdaq Stock Market and have
been designated as a “Nasdaq Global Market” security (or such other name as The
Nasdaq Stock Market may hereafter adopt for such segment), Fair Market Value on
any date shall be the last sale price reported for the Shares on such system
during the regular trading session on such date or, if no sale was reported
during the regular trading session on such date, on the last day preceding such
date on which a sale was reported during the regular trading session;
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(c) if the Shares are listed for trading on The Nasdaq Stock Market and have not
been designated under subsection (b) above, Fair Market Value on any date shall
be the average of the highest bid and lowest asked prices of the Shares on such
system during the regular trading session on such date or, if no sale was
reported during the regular trading session on such date, on the last day
preceding such date on which a sale was reported during the regular trading
session; or
 
(d) if (a), (b) and (c) do not apply, on the basis of the good faith
determination of the Committee.
 
For purposes of subsection (a) above, if the Shares are traded on more than one
national securities exchange, then the following exchange shall be referenced to
determine Fair Market Value: (i) the New York Stock Exchange if the Shares are
then traded on such exchange and (ii) otherwise such other exchange on which
Shares are traded as may be designated by the Committee.
 
2.15         “Good Reason” means a Termination of Employment for “Good Reason”
as defined in an Individual Agreement to which the Participant is a party that
is then in effect.  If a Participant does not have an Individual Agreement, or
if it does not define Good Reason, no Termination of Employment for that
Participant shall be considered to be for “Good Reason.”
 
2.16         “Incentive Stock Option” or “ISO” means an Option granted to an
Eligible Participant under Article 5 of the Plan which meets the requirements of
Section 422 of the Code.
 
2.17         “Individual Agreement” means a written agreement between a
Participant and the Company or any other Employer relating to employment by the
Company or other Employer or to service as an Outside Director of the Company
(other than an Award Agreement).
 
2.18          “Insider” shall mean an individual who is, on the relevant date,
subject to the reporting requirements of Section 16(a) of the Exchange Act.
 
2.19         “Nonqualified Stock Option” or “NQSO” means an Option granted to an
Eligible Participant under Article 5 of the Plan that does not meet the
requirements of Section 422 of the Code.
 
2.20         “Option” means an Incentive Stock Option or a Nonqualified Stock
Option. An Option shall be designated in the applicable Award Agreement as
either an Incentive Stock Option or a Nonqualified Stock Option, and in the
absence of such designation, shall be treated as a Nonqualified Stock Option.
 
2.21         “Option Price” means the price at which a Participant may purchase
a Share pursuant to an Option.
 
2.22         “Outside Director” means a member of the Board who is not an
employee of the Company or any other Employer.
 
2.23         “Participant” means an Eligible Participant to whom an Award has
been granted.
 
2.24         “Payment Date” shall have the meaning set forth in Section 5.6 of
the Plan.
 
2.25         “Performance Unit” means an Award under Article 8 of the Plan that
has a value set by the Committee (or that is determined by reference to a
valuation formula specified by the Committee), which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including without limitation, cash or Shares, or any combination thereof, upon
achievement of such performance objectives during the relevant performance
period as the Committee shall establish at the time of such Award or thereafter,
but not later than the time permitted by Section 162(m) of the Code in the case
of Awards intended to comply with Section 162(m) of the Code.
 
2.26         “Plan” means the Cree, Inc. 2004 Long-Term Incentive Compensation
Plan, as amended from time to time.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.27         “Restricted Stock” means an Award of Shares under Article 7 of the
Plan, which Shares are issued with such restriction(s) as the Committee, in its
sole discretion, may impose, including without limitation, any restriction on
the right to retain such Shares, to sell, transfer, pledge or assign such
Shares, to vote such Shares, and/or to receive any cash dividends with respect
to such Shares, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.
 
2.28         “Restriction Period” means the period of any restriction applicable
to an Award of Restricted Stock or Stock Units, which period shall commence on
the date an Award of Restricted Stock or Stock Units is granted and end on such
date as the Committee shall determine (subject to Sections 7.2(b) and Section
14.2).
 
2.29         “Retirement” means, unless provided otherwise in the Award
Agreement or Individual Agreement, Termination of Employment other than for
Cause after a Participant has reached the age of 55 years and has completed at
least five years of service (full-time or full-time equivalent).
 
2.30         “Share” means one share of common stock, par value $0.00125 per
share, of the Company, as such Share may be adjusted pursuant to the provisions
of Section 4.3 of the Plan.
 
2.31         “Stock Appreciation Right” or “SAR” means an Award granted under
Article 6 which provides for an amount payable in Shares and/or cash, as
determined by the Committee, equal to the excess of the Fair Market Value of a
Share on the day the Stock Appreciation Right is exercised over the specified
purchase price.
 
2.32         “Stock Unit” means an Award under Article 7 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, and that has such
restriction(s) as the Committee, in its sole discretion, may impose, including
without limitation, any restriction on the right to retain such Awards, to sell,
transfer, pledge or assign such Awards, and/or to receive any cash dividend
equivalents with respect to such Awards, which restrictions may lapse separately
or in combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
2.33         “Termination of Employment” means, unless provided otherwise in the
Award Agreement, the discontinuance of employment of a Participant with the
Employer for any reason, whether voluntary or involuntary, or in the case of an
Outside Director, the discontinuance of services to the Company by an Outside
Director, for any reason, whether voluntary or involuntary.  If an Outside
Director becomes an employee of the Company or any other Employer before or upon
terminating service as an Outside Director, such employment will constitute a
continuation of service with respect to Awards granted to the Participant while
he or she served as a member of the Board.  The determination of whether a
Participant has discontinued employment or service shall be made by the
Committee in its sole discretion.  “Termination of Service” as used in an Award
Agreement shall mean Termination of Employment.
 
ARTICLE 3—ADMINISTRATION
 
3.1         Composition of Committee. This Plan shall be administered by the
Committee. The Committee shall consist of two or more Outside Directors who
shall be appointed by the Board. The Board shall fill vacancies on the Committee
and may from time to time remove or add members of the Committee. Except with
respect to Awards to Outside Directors under Article 10, the Board, in its sole
discretion, may exercise any authority of the Committee under this Plan in lieu
of the Committee’s exercise thereof and in such instances references herein to
the Committee shall refer to the Board of Directors. Unless the Board directs
otherwise, the Compensation Committee of the Board shall serve as the Committee.
 
3.2         Authority of the Committee.
 
(a) The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the persons who are eligible to receive an Award,
and to act in all matters pertaining to the granting of an
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Award and the contents of the Award Agreement evidencing the Award, including
without limitation, the determination of the number of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units or Performance Units subject
to an Award and the form, terms, conditions and duration of each Award, and any
amendment thereof consistent with the provisions of the Plan. The Committee may
adopt such rules, regulations and procedures of general application for the
administration of this Plan as it deems appropriate. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award Agreement in the manner and to the extent it shall deem desirable to
carry it into effect.
 
(b) The Committee shall have the discretion to determine the effect upon an
Award and upon an individual’s status as an employee or Outside Director under
the Plan (including whether a Participant shall be deemed to have experienced a
Termination of Employment, or other change in status) and upon the vesting,
expiration or forfeiture of an Award in the case of (i) any individual who is
employed by an entity that ceases to qualify as an Employer, (ii) any leave of
absence, (iii) any transfer between locations of employment with the Employer or
between Employers, (iv) any change in the Participant’s status from an employee
to a consultant or member of the Board of Directors, or vice versa, and (v) any
employee who, at the request of the Employer or the Company, becomes employed by
any partnership, joint venture, corporation or other entity not meeting the
requirements of an Employer.
 
(c) All actions, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
shareholders, Participants, Eligible Participants and their estates,
beneficiaries and successors. The Committee shall consider such factors as it
deems relevant to making or taking such actions, determinations and decisions
including, without limitation, the recommendations or advice of any director,
officer or employee of the Company and such attorneys, consultants and
accountants as it may select. A Participant or other holder of an Award may
contest an action, determination or decision by the Committee with respect to
such person or Award only on the grounds that such action, determination or
decision was arbitrary or capricious or was unlawful, and any review of such
action, determination or decision shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.
 
3.3         Rules for Foreign Jurisdictions. Notwithstanding anything in the
Plan to the contrary, the Committee may, in its sole discretion, amend or vary
the terms of the Plan in order to conform such terms with the requirements of
each non-U.S. jurisdiction where an Eligible Participant is located or to meet
the goals and objectives of the Plan; establish one or more sub-plans for these
purposes; and establish administrative rules and procedures to facilitate the
operation of the Plan in such non-U.S. jurisdictions. For purposes of clarity,
the terms and conditions contained herein which are subject to variation in a
non-U.S. jurisdiction shall be reflected in a written addendum to the Plan
and/or Award Agreement for such non-U.S. jurisdiction.
 
3.4         Delegation of Authority. The Committee may, at any time and from
time to time, to the extent permitted by law and the Company’s Bylaws and
subject to the applicable rules of any securities exchange or quotation or
trading system on which Shares are traded, delegate to one or more members of
the Committee or executive officers of the Company any or all of its authority
under Section 3.2 and 3.3, except that the Committee may not delegate such
authority with respect to Awards to members of the Board or to executive
officers of the Company. The Committee may delegate the administration of the
Plan to an officer or employee of the Company, and such administrator(s) may
have the authority to prepare, execute and distribute Award Agreements or other
documents relating to Awards granted by the Committee under the Plan, to
maintain records relating to the grant, vesting, exercise, forfeiture or
expiration of Awards, to process or oversee the issuance of Shares upon the
exercise, vesting and/or settlement of an Award, to interpret the terms of
Awards and to take such other actions as the Committee may specify, provided
that the actions and interpretations of any such administrator shall be subject
to review and approval, disapproval or modification by the Committee.
 
3.5         Award Agreements. Each Award granted under the Plan shall be
evidenced by an Award Agreement. Each Award Agreement shall be subject to and
incorporate, by reference or otherwise, the applicable terms and conditions of
the Plan, and any other terms and conditions, not inconsistent with the Plan, as
may be directed by the Committee, including without limitation, provisions
related to the consequences of Termination of Employment. A copy of such
document shall be provided to the Participant, and the Committee may, but need
not, require that the
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Participant sign a copy of the Award Agreement or otherwise confirm the
Participant’s acceptance of the provisions of the Award Agreement. The
Participant shall in any event be deemed to have accepted the provisions of an
Award Agreement delivered to the Participant with respect to an Award by
exercising the Award or receiving any benefits thereunder.
 
3.6         Indemnification. In addition to such other rights of indemnification
as they may have as directors or as members of the Committee, the members of the
Committee and any persons acting on its behalf pursuant to authority delegated
by the Committee shall be indemnified by the Company against reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any Award granted thereunder, and against all amounts paid by them in settlement
thereof, provided such settlement is approved by independent legal counsel
selected by the Company, or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except as to matters as to which the person
seeking indemnification has been negligent or engaged in misconduct in the
performance of his or her duties; provided, that within sixty (60) days after
institution of any such action, suit or proceeding, the person seeking
indemnification shall in writing offer the Company the opportunity, at its own
expense, to handle and defend the same.
 
ARTICLE 4—SHARES SUBJECT TO THE PLAN
 
4.1         Aggregate Limits.
 
(a) Subject to adjustment as provided in Section 4.3, the aggregate number of
Shares which may be issued pursuant to Awards under this Plan is (i) 14,200,000
plus (ii) the number of Shares which, immediately prior to the Effective Date,
were authorized for issuance under the Predecessor Plan and are not thereafter
used for awards under the Predecessor Plan. Shares described in clause (ii)
above include Shares which, immediately prior to the Effective Date, were
authorized for issuance under the Predecessor Plan and either (x) were not
subject to then outstanding awards or (y) were subject to then outstanding
awards that subsequently expire, are canceled or otherwise terminate unexercised
for any reason.
 
(b) Subject to adjustment as provided in Section 4.3, no more than an aggregate
of 2,400,000 Shares authorized by subsection (a) may be issued pursuant to
Awards of Restricted Stock, Stock Units or Performance Units.
 
(c) If for any reason any Shares awarded or subject to purchase under this Plan
are not delivered or purchased, or are reacquired by the Company, for reasons
including, but not limited to, a forfeiture of Restricted Stock or a Stock Unit
or the termination, expiration or cancellation of an Option, Stock Appreciation
Right or Performance Unit, such Shares shall again be available for issuance
pursuant to an Award under the Plan, except that Shares with respect to which a
Stock Appreciation Right is exercised, and Shares withheld for payment of taxes
pursuant to Section 13.2, shall not thereafter be available for issuance under
the Plan.  The determination of the number of issued Shares that again become
available for issuance with respect to grants of Incentive Stock Options
pursuant to this Section 4.1 shall be made in accordance with the requirements
of Treas. Reg. section 1.422-2(b)(3).
 
4.2         Individual Limits.
 
(a) Tax Code Limits. Except to the extent the Committee determines that an Award
shall not comply with the performance-based compensation provisions of Section
162(m) of the Code: (i) the aggregate number of Shares subject to Options or
Stock Appreciation Rights granted under this Plan in any one fiscal year to any
one Participant shall not exceed 300,000; (ii) the aggregate number of Shares
subject to Restricted Stock or Stock Unit Awards granted under this Plan in any
one fiscal year to any one Participant shall not exceed 100,000; and (iii) the
aggregate value of Performance Unit Awards (valued as of the grant date) that
may be granted in any one fiscal year to any one Participant shall not exceed
the Fair Market Value of 100,000 Shares.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(b) Awards to Outside Directors. Awards to Outside Directors may be in the form
of Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Stock Units or a combination thereof. The aggregate number of Shares subject to
Restricted Stock or Stock Units granted under this Plan in any one fiscal year
to any Outside Director shall not exceed 10,000.  The aggregate number of Shares
subject to Awards of any type granted under this Plan in any one fiscal year to
any Outside Director shall not exceed 20,000.
 
4.3         Adjustment of Shares. If any change in corporate capitalization,
such as a stock split, reverse stock split, or stock dividend; or any corporate
transaction such as a reorganization, reclassification, merger or consolidation
or separation, including a spin-off, of the Company or sale or other disposition
by the Company of all or a portion of its assets, any other change in the
Company’s corporate structure, or any distribution to shareholders (other than a
cash dividend) results in the outstanding Shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other corporation (including unpaired shares replacing
paired Shares); or new, different or additional shares or other securities of
the Company or of any other corporation being received by the holders of
outstanding Shares; then equitable adjustments shall be made by the Committee,
as it determines are necessary and appropriate, in:
 
(a) the number of Shares that may be awarded as set forth in Section 4.1;
 
(b) the limitations on the aggregate number of Shares that may be awarded to any
one single Participant as set forth in Section 4.2;
 
(c) the number and class of Shares that may be subject to an Award, and which
have not been issued or transferred under an outstanding Award;
 
(d) the Option Price under outstanding Options and the number of Shares to be
transferred in settlement of outstanding Stock Appreciation Rights; and
 
(e) the terms, conditions or restrictions of any Award and Award Agreement,
including the price payable for the acquisition of Shares; provided, however,
that all such adjustments made in respect of each ISO shall be accomplished so
that such Option shall continue to be an incentive stock option within the
meaning of Section 422 of the Code.
 
ARTICLE 5—STOCK OPTIONS
 
5.1         Grant of Options. Subject to the provisions of the Plan, Options may
be granted to Eligible Participants at any time and from time to time as shall
be determined by the Committee. The Committee shall have sole discretion in
determining the number of Shares subject to Options granted to each Participant.
The Committee may grant a Participant ISOs, NQSOs or a combination thereof, and
may vary such Awards among Participants; provided that only an employee may be
granted ISOs.
 
5.2         Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains and such other provisions as the
Committee shall determine. The Award Agreement shall further specify whether the
Award is intended to be an ISO or an NQSO. Any portion of an Option that is not
designated as an ISO or otherwise fails or is not qualified as an ISO (even if
designated as an ISO) shall be an NQSO.
 
5.3         Option Price. The Option Price for each grant of an Option shall not
be less than the Fair Market Value of a Share on the date the Option is granted.
 
5.4         Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the seventh (7th) anniversary of its
grant date.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.5         Exercise of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, including conditions related to
the employment of or provision of services by the Participant with the Company
or any Employer, which need not be the same for each grant or for each
Participant. The Committee may provide in the Award Agreement and/or an
Individual Agreement that vesting of the Award shall accelerate or other
restrictions applicable to the Award shall lapse only:  (i) in the event of the
Participant’s death, Disability, or Retirement, in connection with a Change of
Control, or pursuant to Section 14.5; (ii) for any Award granted on or before
June 29, 2008, in the event of the Participant’s Termination of Employment by
the Company without Cause or by the Participant for Good Reason; or (iii) in any
other circumstance, provided that the number of Shares subject to Awards granted
pursuant to this clause (iii), plus the number of Shares subject to Awards
granted pursuant to clause (ii) of the fifth sentence of Section 6.4, clause
(iii) of the first sentence of Section 7.2(b) and clause (ii) of the second
sentence of Section 8.3, does not exceed five percent (5%) of the number of
shares authorized for grant under this Plan.  In addition, the Committee may
provide in the Award Agreement for the deferral of gains related to an exercise
or may establish a cap on the maximum earnings a Participant can realize from
exercise.
 
5.6         Payment. Options shall be exercised by the delivery of written or
electronic notice of exercise to the Company or its designated representative,
setting forth the number of Shares with respect to which the Option is to be
exercised and satisfying any requirements that the Committee may establish in or
pursuant to the Award Agreement from time to time. Unless otherwise authorized
by the Committee, no Shares shall be delivered, whether in certificated or
uncertificated form, until the full Option Price has been paid. Full payment of
the Option Price (less any amount previously received from the Participant to
acquire the Option) must be made on or prior to the Payment Date, as defined
below. The Option Price shall be payable to the Company either: (a) in cash, (b)
in a cash equivalent approved by the Committee, (c) if approved by the
Committee, by tendering previously acquired Shares (or delivering a
certification or attestation of ownership of such Shares) having an aggregate
Fair Market Value at the time of exercise equal to the total Option Price
(provided that the tendered Shares must have been held by the Participant for
any period required by the Committee), or (d) by a combination of (a), (b) or
(c). The Committee also may allow cashless exercises as permitted under
Regulation T of the Federal Reserve Board, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law. “Payment Date” shall mean
the date on which a sale transaction in a cashless exercise (whether or not
payment is actually made pursuant to a cashless exercise) would have settled in
connection with the subject option exercise.
 
5.7         Nontransferability of Options.
 
(a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.
 
(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement consistent with securities and other applicable laws, rules and
regulations, no NQSO granted under this Article 5 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant’s Award Agreement, all NQSOs granted to a Participant under
this Article 5 shall be exercisable during his or her lifetime only by such
Participant.
 
5.8         Special Rules for ISOs. Notwithstanding the above, in no event shall
any Participant who owns (within the meaning of Section 424(d) of the Code)
stock of the Company possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company be eligible to
receive an ISO at an Option Price less than one hundred ten percent (110%) of
the Fair Market Value of a share on the date the ISO is granted or be eligible
to receive an ISO that is exercisable later than the fifth (5th) anniversary
date of its grant. No Participant may be granted ISOs (under the Plan and all
other incentive stock option plans of the Employer) which are first exercisable
in any calendar year for Shares having an aggregate Fair Market Value
(determined as of the date an Option is granted) that exceeds $100,000.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
ARTICLE 6—STOCK APPRECIATION RIGHTS
 
6.1         Grant of SARs. A Stock Appreciation Right may be granted to an
Eligible Participant in connection with an Option granted under Article 5 of
this Plan or may be granted independently of any Option. A Stock Appreciation
Right shall entitle the holder, within the specified period, to exercise the SAR
and receive in exchange a payment having an aggregate value equal to the amount
by which the Fair Market Value of a Share exceeds the exercise price, times the
number of Shares with respect to which the SAR is exercised. A SAR granted in
connection with an Option (a “Tandem SAR”) shall entitle the holder of the
related Option, within the period specified for the exercise of the Option, to
surrender the unexercised Option, or a portion thereof, and to receive in
exchange therefore a payment having an aggregate value equal to the amount by
which the Fair Market Value of a Share exceeds the Option price per Share, times
the number of Shares under the Option, or portion thereof, which is surrendered.
 
6.2         Tandem SARs. Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability,
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses. The grant of Stock Appreciation Rights related to ISOs
must be concurrent with the grant of the ISOs. With respect to NQSOs, the grant
either may be concurrent with the grant of the NQSOs, or in connection with
NQSOs previously granted under Article 5, which are unexercised and have not
terminated or lapsed.
 
6.3         Payment. The Committee shall have sole discretion to determine in
each Award Agreement whether the payment with respect to the exercise of an SAR
will be in the form of cash, Shares, or any combination thereof. If payment is
to be made in Shares, the number of Shares shall be determined based on the Fair
Market Value of a Share on the date of exercise. If the Committee elects to make
full payment in Shares, no fractional Shares shall be issued and cash payments
shall be made in lieu of fractional shares. The Committee shall have sole
discretion to determine in each Award Agreement the timing of any payment made
in cash or Shares, or a combination thereof, upon exercise of SARs. Payment may
be made in a lump sum, in annual installments or may be otherwise deferred; and
the Committee shall have sole discretion to determine in each Award Agreement
whether any deferred payments may bear amounts equivalent to interest or cash
dividends.
 
6.4         Duration, Exercise Price and Exercise of SARs. Each SAR shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, that no SAR shall be exercisable later than the seventh (7th)
anniversary of its grant date.  The exercise price for each grant of an SAR
shall not be less than the Fair Market Value of a Share on the date the SAR is
granted. Upon exercise of an SAR, the number of Shares subject to exercise under
any related Option shall automatically be reduced by the number of Shares
represented by the Option or portion thereof which is surrendered.  SARs granted
under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall in each instance approve,
including conditions related to the employment of or provision of services by
the Participant with the Company or any Employer, which need not be the same for
each grant or for each Participant. The Committee may provide in the Award
Agreement and/or an Individual Agreement that vesting of the Award shall
accelerate or other restrictions applicable to the Award shall lapse only:  (i)
in the event of the Participant’s death, Disability, or Retirement, in
connection with a Change of Control, or pursuant to Section 14.5; or (ii) in any
other circumstance, provided that the number of Shares subject to Awards granted
pursuant to this clause (ii), plus the number of Shares subject to Awards
granted pursuant to clause (iii) of the second sentence of Section 5.5, clause
(iii) of the first sentence of Section 7.2(b), and clause (ii) of the second
sentence of Section 8.3, does not exceed five percent (5%) of the number of
shares authorized for grant under this Plan.
 
ARTICLE 7—RESTRICTED STOCK AND STOCK UNITS
 
7.1         Grants of Restricted Stock and Stock Units. Restricted Stock Awards
and Stock Unit Awards may be made to Eligible Participants as an incentive for
the performance of future services that the Committee in its sole discretion
determines will contribute materially to the successful operation of the
Employer. Subject to Section 4.2(b) with respect to grants to Outside Directors,
Awards of Restricted Stock or Stock Units may be made either alone or in
addition to or in tandem with other Awards granted under the Plan and may be
current grants of Restricted Stock or Stock Units or deferred grants of
Restricted Stock or Stock Units.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
7.2         Restricted Stock/Stock Unit Award Agreement.
 
(a) In General. The Restricted Stock Award Agreement or the Stock Unit Award
Agreement, as applicable, shall set forth the terms of the Award, as determined
by the Committee, including, without limitation, the purchase price, if any, to
be paid for such Restricted Stock or Stock Unit, which may be more than, equal
to, or less than Fair Market Value of a Share and may be zero, subject to such
minimum consideration as may be required by applicable law; any restrictions
applicable to the Restricted Stock or Stock Unit such as continued service or
achievement of performance goals; the length of the Restriction Period and
whether any circumstances will shorten or terminate the Restriction Period; and
rights of the Participant during the Restriction Period to vote and receive
dividends in the case of Restricted Stock, or to receive dividend equivalents in
the case of Stock Units that accrue dividend equivalents.
 
(b) Minimum Restriction Periods. All grants of Restricted Stock or Stock Units
shall have a Restriction Period of at least three (3) years (or one (1) year in
the case of Restricted Stock or Stock Unit Awards with restrictions based solely
on achievement of performance goals), except that the Committee may provide in
the Award Agreement and/or an Individual Agreement for vesting of the Award on a
pro rata basis during the Restriction Period and/or that the Restriction Period
for any Award may otherwise be shortened only:  (i) in the event of the
Participant’s death, Disability, or Retirement, in connection with a Change of
Control, or pursuant to Section 14.5; (ii) for any Award granted on or before
June 29, 2008, in the event of the Participant’s Termination of Employment by
the Company without Cause or by the Participant for Good Reason; or (iii) in any
other circumstance, provided that the number of Shares subject to Awards granted
pursuant to this clause (iii), plus the number of Shares subject to Awards
granted pursuant to clause (iii) of the second sentence of Section 5.5, clause
(ii) of the fifth sentence of Section 6.4, and clause (ii) of the second
sentence of Section 8.3, does not exceed five percent (5%) of the number of
shares authorized for grant under this Plan.
 
(c) Execution of Award Agreements. Notwithstanding Section 3.5, a Restricted
Stock or Stock Unit Award must be accepted within a period of sixty (60) days
after receipt, or such other period as the Committee may specify, by executing a
Restricted Stock/Stock Unit Award Agreement and paying whatever price, if any,
is required. The prospective recipient of a Restricted Stock or Stock Unit Award
shall not have any rights with respect to such Award, unless and until such
recipient has executed a Restricted Stock/Stock Unit Award Agreement and has
delivered a fully executed copy thereof to the Company, and has otherwise
complied with the applicable terms and conditions of such Award.
 
7.3         Nontransferability. Except as otherwise provided in this Article 7
or in a Participant’s Award Agreement, no shares of Restricted Stock or Stock
Units received by a Participant shall be sold, exchanged, transferred, pledged,
assigned, hypothecated or otherwise disposed of during the Restriction Period
or, in the case of Stock Units, either during or after the Restriction Period,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under an Award of Restricted Stock or Stock Units shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.
 
7.4         Certificates. Upon an Award of Restricted Stock to a Participant,
Shares of Restricted Stock shall be registered in the Participant’s name.
Certificates, if issued, may either be held in custody by the Company until the
Restriction Period expires or until restrictions thereon otherwise lapse and/or
be issued to the Participant and registered in the name of the Participant,
bearing an appropriate restrictive legend and remaining subject to appropriate
stop-transfer orders. If required by the Committee, the Participant shall
deliver to the Company one or more stock powers endorsed in blank relating to
the Restricted Stock. If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
unrestricted certificates for such shares shall be delivered to the Participant;
provided, however, that the Committee may cause such legend or legends to be
placed on any such certificates as it may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission and
any applicable federal or state law.
 
7.5         Dividends and Other Distributions. Except as provided in this
Article 7 or in the Award Agreement, a Participant receiving a Restricted Stock
Award shall have, with respect to such Restricted Stock Award, all of the rights
of a shareholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares possess voting rights and the right to receive any
dividends; provided, however, the Committee may require that any
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
dividends on such Shares of Restricted Stock shall be automatically deferred and
reinvested in additional Restricted Stock subject to the same restrictions as
the underlying Award, or may require that dividends and other distributions on
Restricted Stock shall be paid to the Company for the account of the Participant
and held pending and subject to the vesting of the applicable Shares. The
Committee shall determine whether interest shall be paid on such amounts, the
rate of any such interest, and the other terms applicable to such amounts. A
Participant receiving a Stock Unit Award shall not possess voting rights and
shall accrue dividend equivalents on such Units to the extent provided in the
Award Agreement relating to the Award. The Committee may require that such
dividend equivalents shall be subject to the same restrictions on vesting and
payment as the underlying Award. In addition, with respect to Awards intended to
qualify for the performance-based compensation provisions of Section 162(m) of
the Code, the Committee may apply any restrictions it deems appropriate to the
payment of dividends declared with respect to Restricted Stock such that the
dividends and/or Restricted Stock maintain eligibility for such provisions.
 
ARTICLE 8—PERFORMANCE UNITS
 
8.1         Grant of Performance Units. Performance Units may be granted to
Participants in such amounts and upon such terms, and at any time and from time
to time, as shall be determined by the Committee.
 
8.2         Value of Performance Units. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the number and/or value of
Performance Units that will be paid out to the Participant. For purposes of this
Article 8, the time period during which the performance goals must be met shall
be called a “Performance Period.”
 
8.3         Earning of Performance Units. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to receive a payout of the number and value of
Performance Units earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding performance
goals have been achieved.  The Committee may provide in the Award Agreement
and/or an Individual Agreement that the Performance Units are earned
notwithstanding achievement of the performance goals only:  (i) in the event of
the Participant’s death, Disability, or Retirement, in connection with a Change
of Control, or pursuant to Section 14.5; or (ii) in any other circumstance,
provided that the number of Shares subject to Awards granted pursuant to this
clause (ii), plus the number of Shares subject to Awards granted pursuant to
clause (iii) of the second sentence of Section 5.5, clause (ii) of the fifth
sentence of Section 6.4, and clause (iii) of the first sentence of Section
7.2(b), does not exceed five percent (5%) of the number of shares authorized for
grant under this Plan.
 
8.4         Form and Timing of Payment of Performance Units. Subject to the
terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Units in the form of cash or in Shares (or in a combination thereof)
that has an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable Performance Period. Such Shares
may be granted subject to any restrictions in the Award Agreement deemed
appropriate by the Committee. The determination of the Committee with respect to
the form and timing of payout of such Awards shall be set forth in the Award
Agreement pertaining to the grant of the Award. Except as otherwise provided in
the Participant’s Award Agreement, a Participant shall be entitled to receive
any dividends declared with respect to earned grants of Performance Units that
are being settled in Shares and that have not yet been distributed to the
Participant (such dividends may be subject to the same accrual, forfeiture, and
payout restrictions as apply to dividends earned with respect to Stock Units, as
set forth in Section 7.5 herein). In addition, unless otherwise provided in the
Participant’s Award Agreement, a Participant shall be entitled to exercise full
voting rights with respect to such Shares.
 
8.5         Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Performance Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.
 
ARTICLE 9—PERFORMANCE MEASURES
 
9.1         Approved Measures. Until the Committee proposes for shareholder vote
and shareholders approve a change in the general performance measures set forth
in this Article 9, the attainment of which may determine the
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
degree of payout and/or vesting with respect to Awards that are intended to
qualify under the performance-based compensation provisions of Section 162(m) of
the Code, the performance measure(s) to be used for purposes of such Awards
shall be chosen from among the following: earnings, earnings per share,
consolidated pre-tax earnings, net earnings, operating income, EBIT (earnings
before interest and taxes), EBITDA (earnings before interest, taxes,
depreciation and amortization), gross margin, revenues, revenue growth, market
value added, economic value added, return on equity, return on investment,
return on assets, return on net assets, return on capital employed, total
shareholder return, profit, economic profit, after-tax profit, pre-tax profit,
cash flow measures, cash flow return, sales, sales volume, stock price, cost,
and/or unit cost. The Committee can establish other performance measures for
Awards granted to Eligible Participants that are not intended to qualify under
the performance-based compensation provisions of Section 162(m) of the Code.
 
9.2         Adjustments to Measures. The Committee shall be authorized to make
adjustments in performance-based criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. In the case of Awards that are intended to qualify
under the performance-based compensation provisions of Section 162(m) of the
Code, such adjustments shall be made in accordance with guidelines established
by the Committee at the time the performance-based Award is granted (or within
such period thereafter as may be permissible under Section 162(m) of the Code).
The Committee shall also have the discretion to adjust the determinations of the
degree of attainment of the pre-established performance goals; provided,
however, that Awards which are designed to qualify for the performance-based
compensation exception from the deductibility limitations of Section 162(m) of
the Code, and which are held by executive officers, may not be adjusted upward
(the Committee shall retain the discretion to adjust such Awards downward).
 
9.3         Use of Other Measures. If changes in applicable laws or regulations
permit the Committee, in the case of Awards intended to qualify under the
performance-based compensation provisions of Section 162(m) of the Code,
discretion to use performance measures other than those listed in Section 9.1
without obtaining shareholder approval of such changes, the Committee may make
such changes without obtaining shareholder approval. In addition, in the event
that the Committee determines that it is advisable to grant Awards which shall
not qualify for the performance-based compensation exception from the
deductibility limitations of Section 162(m) of the Code, the Committee may make
such grants without satisfying the requirements of Section 162(m) of the Code.
 
ARTICLE 10—AWARDS TO OUTSIDE DIRECTORS
 
An Outside Director may be granted one or more Awards of Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Stock Units or a
combination thereof in any fiscal year, subject to the limitations of Section
4.2. The number of Shares subject to such Awards, any formula pursuant to which
such number shall be determined, the date of grant and the vesting, expiration
and other terms applicable to such Awards shall be approved from time to time by
the Committee and shall be subject to the terms of this Plan applicable to
Awards in general. Outside Directors may receive Awards under the Plan only as
provided in this Article 10.
 
ARTICLE 11—BENEFICIARY DESIGNATION
 
If and to the extent permitted by the Committee, each Participant under the Plan
may, from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit. If any such designation is permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such designations. Unless
different rules and procedures are established by the Committee, each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with a designated representative of the Committee
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.
 
ARTICLE 12—DEFERRALS
 
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
SAR, the lapse or waiver of restrictions with respect to Restricted Stock, or
the satisfaction of any requirements or goals with respect to Stock Units. If
any such deferral election is required or permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such deferrals, and the
Committee may provide for such arrangements, including conversion to another
form of Award that is available under the Plan and has equivalent value, as it
deems necessary in order to permit the deferral of taxes in connection with such
deferral by the Participant.
 
ARTICLE 13—WITHHOLDING
 
13.1         Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan. The Company shall not be required to issue
Shares or to recognize the disposition of such Shares until such obligations are
satisfied.
 
13.2         Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
to the extent permitted or required by the Committee, these obligations may or
shall be satisfied by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to not more than the minimum
amount of tax required to be withheld with respect to the transaction. All such
elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
 
ARTICLE 14—AMENDMENT AND TERMINATION
 
14.1         Amendment of Plan. Except as otherwise provided in this Section
14.1, the Committee or the Board may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any Awards previously granted under
the Plan, unless the affected Participants consent in writing. Neither the
Committee nor the Board may, without approval of the shareholders of the
Company, amend the Plan to (i) materially increase benefits accruing to
Participants under the Plan, (ii) materially increase the number of Shares which
may be issued under the Plan or (iii) materially modify the requirements for
participation in the Plan. The Company will also obtain the approval of the
shareholders before amending the Plan to the extent required by Section 162(m)
or Section 422 of the Code or the rules of any securities exchange or quotation
or trading system on which Shares are traded or other applicable law.
 
14.2         Amendment of Award; Repricing. The Committee may, at any time,
amend outstanding Awards in a manner not inconsistent with the terms of the
Plan; provided, however, that: (i) if such amendment is adverse to the
Participant, as determined by the Committee, the amendment shall not be
effective unless and until the Participant consents, in writing, to such
amendment, except as provided in Section 14.4 or in the Award Agreement; and
(ii) the Committee shall not have the authority to decrease the exercise price
of any outstanding Option or SAR, nor award any Option or SAR in replacement of
a canceled Option or SAR with a higher exercise price, except in accordance with
Section 4.3 or unless such an amendment is approved by the shareholders of the
Company. To the extent not inconsistent with the terms of the Plan and the
foregoing, the Committee may, at any time, amend an outstanding Award Agreement
in a manner that is not unfavorable to the Participant without the consent of
such Participant.  Neither the Committee nor the Board may amend, waive, lapse
or otherwise modify any conditions or restrictions in any outstanding Award
without approval of the shareholders of the Company, except to the extent the
Awards so modified would have been permitted by clause (iii) of the second
sentence of Section 5.5, clause (ii) of the fifth sentence of Section 6.4,
clause (iii) of the first sentence of Section 7.2(b), or clause (ii) of the
second sentence of Section 8.3.
 
14.3         Termination of Plan. No Awards shall be granted under the Plan
after November 3, 2015, but Awards theretofore granted may extend beyond that
date.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
14.4         Cancellation of Awards.
 
(a) The Committee may, in its sole discretion, provide in the Award Agreement
that if a Participant engages in any “Detrimental Activity” (as defined below),
the Committee may, notwithstanding any other provision in this Plan to the
contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit any
unexpired, unexercised, unpaid or deferred Award as of the first date the
Participant engages in the Detrimental Activity, unless sooner terminated by
operation of another term of this Plan or any other agreement. Without limiting
the generality of the foregoing, the Award Agreement may also provide that if
the Participant exercises an Option or SAR, receives a Performance Unit payout,
receives or vests in Shares under an Award or vests in or receives a payout
under a Stock Unit at any time during the period beginning six months prior to
the date the Participant first engages in Detrimental Activity and ending six
months after the date the Participant ceases to engage in any Detrimental
Activity, the Participant shall be required to pay to the Company the excess of
the then fair market value of the Shares subject to the Award over the total
price paid by the Participant for such Shares.
 
(b) For purposes of this Section, except to the extent provided otherwise in the
Award Agreement, “Detrimental Activity” means any of the following, as
determined by the Committee in good faith: (i) the violation of any agreement
between the Company or any Employer and the Participant relating to the
disclosure of confidential information or trade secrets, the solicitation of
employees, customers, suppliers, licensees, licensors or contractors, or the
performance of competitive services; (ii) conduct that constitutes Cause (as
defined in Section 2.4 above without regard to any definition of Cause in any
Individual Agreement), whether or not the Participant’s employment is terminated
for Cause; (iii) making, or causing or attempting to cause any other person to
make, any statement, either written or oral, or conveying any information about
the Company or any other Employer which is disparaging or which in any way
reflects negatively upon the Company or the Employer; (iv) improperly disclosing
or otherwise misusing any confidential information regarding the Company or any
Employer; or (v) the refusal or failure of a Participant to provide, upon the
request of the Company, a certification, in a form satisfactory to the Company,
that he or she has not engaged in any activity described in clauses (i)-(iv).
 
14.5         Assumption or Acceleration of Awards. In the event of a proposed
sale of all or substantially all of the assets or stock of the Company, the
merger of the Company with or into another corporation such that shareholders of
the Company immediately prior to the merger exchange their shares of stock in
the Company for cash and/or shares of another entity or any other corporate
transaction to which the Committee deems this provision applicable, each Award
shall be assumed or an equivalent Award shall be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (and
adjusted as appropriate), unless such successor corporation does not agree to
assume the Award or to substitute an equivalent award, in which case the
Committee may, in lieu of such assumption or substitution, provide for the
Participant to have the right to exercise the Option or other Award as to all
Shares, including Shares as to which the Option or other Award would not
otherwise be exercisable (or with respect to Restricted Stock or Stock Units,
provide that all restrictions shall lapse). If the Committee makes an Option or
other Award fully exercisable in lieu of assumption or substitution in the event
of a merger or sale of assets or stock or other corporate transaction, the
Committee shall notify the Participant that, subject to rescission if the
merger, sale of assets or stock or other corporate transaction is not
successfully completed within a certain period, the Option or other Award shall
be fully exercisable for a period of fifteen (15) days from the date of such
notice (or such other period as provided by the Committee), and, to the extent
not exercised, the Option or other Award will terminate upon the expiration of
such period.
 
ARTICLE 15—MISCELLANEOUS PROVISIONS
 
15.1         Restrictions on Shares. All certificates for Shares delivered under
the Plan shall be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the rules and regulations of the
Securities and Exchange Commission, any securities exchange or quotation or
trading system on which Shares are traded and any applicable federal, state,
local or foreign laws, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions. In making such determination, the Committee may rely upon an
opinion of counsel for the Company. Notwithstanding any other provision of the
Plan, the Company shall have no liability to deliver any Shares under the Plan
or make any other distribution of the benefits under the Plan unless such
delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act of 1933), and the
applicable requirements of
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
any securities exchange or quotation or trading system on which Shares are
traded.
 
15.2         Rights of a Shareholder. Except as otherwise provided in Article 7
of the Plan and in the Restricted Stock Award Agreement, each Participant who
receives an Award of Restricted Stock shall have all of the rights of a
shareholder with respect to such Shares, including the right to vote the Shares
to the extent, if any, such Shares possess voting rights and receive dividends
and other distributions. Except as provided otherwise in the Plan or in an Award
Agreement, no Participant shall have any rights as a shareholder with respect to
any Shares covered by an Award prior to the date of issuance to him or her of a
certificate or certificates for such Shares.
 
15.3         No Implied Rights. Nothing in the Plan or any Award granted under
the Plan shall confer upon any Participant any right to continue in the service
of the Employer, or to serve as a member of the Board, or interfere in any way
with the right of the Employer to terminate his or her employment or other
service relationship at any time. Except to the extent approved by the Board, no
Award granted under the Plan shall be deemed salary or compensation for the
purpose of computing benefits under any employee benefit plan, severance
program, or other arrangement of the Employer for the benefit of its employees.
No Participant shall have any claim to an Award until it is actually granted
under the Plan. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall, except as otherwise
provided by the Committee, be no greater than the right of an unsecured general
creditor of the Company.
 
15.4         Compliance with Laws. At all times when the Committee determines
that compliance with Section 162(m) of the Code is required or desirable with
respect to a particular Award granted under this Plan, such Award shall comply
with the requirements of Section 162(m) of the Code. In addition, in the event
that changes are made to Section 162(m) of the Code to permit greater
flexibility with respect to any Awards under the Plan, the Committee may,
subject to the requirements of Article 14, make any adjustments it deems
appropriate. The Plan and the grant of Awards shall be subject to all applicable
federal, state local and foreign laws, rules, and regulations and to such
approvals by any government or regulatory agency as may be required.
 
15.5         Successors. The terms of the Plan shall be binding upon the
Company, and its successors and assigns.
 
15.6         Tax Elections. Each Participant shall give the Committee prompt
written notice of any election made by such Participant under Section 83(b) of
the Code or any similar provision thereof. Notwithstanding the preceding
sentence, the Committee may condition any award on the Participant’s not making
an election under Section 83(b) of the Code.
 
15.7         Legal Construction.
 
(a) Severability. If any provision of this Plan or an Award Agreement is or
becomes or is deemed invalid, illegal or unenforceable in any jurisdiction, or
would result in the Plan or any Award Agreement not complying with any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award Agreement, it shall be stricken and the
remainder of the Plan or the Award Agreement shall remain in full force and
effect.
 
(b) Gender and Number. Where the context permits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
 
(c) Governing Law. To the extent not preempted by federal law, the Plan and all
Award Agreements hereunder, shall be construed in accordance with and governed
by the substantive laws of the State of North Carolina.
 


 
- 15 -

--------------------------------------------------------------------------------

 

